By the Court, Beardsley, Ch. J.
The authority of Flowers, admitting him to have been the general agent of the association, did not enable him to bind his principals in a case like the present. It was not within the scope of his agency. The authority of paitners in a mercantile firm is at least as comprehensive as- that of the agent in this case; and yet it .could not be pretended that a general partner could bind the firm to pay *484the costs of a suit in favor of one of its clerks brought for a violation of his personal rights. The suits for which these costs were claimed were remote from the business of the association, and its members are not liable on the contract which it is said their agent entered into. • The report must be set aside.
Report set aside.